NUMBER 13-09-00312-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: TEXAS DEPARTMENT OF PUBLIC SAFETY



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Per Curiam Memorandum Opinion (1)


 Relator, Texas Department of Public Safety, filed a petition for writ of mandamus
in the above cause on June 9, 2009, through which it sought to compel the trial court to
rule on its plea to the jurisdiction and alternatively, motion for summary judgment.  Relator
further sought emergency relief in the form of a stay.  On June 10, the Court granted in
part, and denied in part, the motion for emergency relief, and requested that the real party
in interest file a response to the petition for writ of mandamus.  
	On June 15, relator supplemented the mandamus record with the trial court's rulings
on its plea to the jurisdiction and alternatively, motion for summary judgment, and related
rulings.  Because respondent has ruled on relator's plea to the jurisdiction and alternatively,
motion for summary judgment, relator's petition for writ of mandamus asking us to require
respondent to rule is moot.  See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737
(Tex. 2005) ("A case becomes moot if a controversy ceases to exist between the parties
at any stage of the legal proceedings . . ."); State Bar of Texas v. Gomez, 891 S.W.2d 243,
245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real
controversy between the parties that will be actually resolved by the judicial relief sought). 
	The Court, having examined and fully considered the petition for writ of mandamus
and the supplemental record thereto, is of the opinion that this matter has been rendered
moot.  Accordingly, the Court LIFTS the stay previously imposed by this Court and
DISMISSES the petition for writ of mandamus as moot.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and filed
this 18th day of June, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).